  

Exhibit 10.39

 

NANOVIBRONIX, INC.
525 Executive Boulevard

Elmsford, New York 10523

(914) 233-3004

March 25, 2015

 

Martin Goldstein

255 W. Spring Valley Ave.

Maywood, NJ 07607

 

Dear Dr. Goldstein:

 

As consideration for your efforts developing, pursuing approval of, and/or
raising market awareness and acceptance of the Company’s UroShield product and
CathBot product and any other future vibrating urology catheter-related product
(collectively as well as individually “Catheter Products”) of NanoVibronix, Inc.
(the “Company”), the Company agrees to pay you a fee as set forth below. By
signature and countersignature below, the Company and you agree to the following
(the “Agreement”):

 

1)Effective as of the date hereof, the Company will pay you a fee of $62.50 per
each unit of the Company’s Catheter Products that is sold by the Company during
the term of this Agreement, in the United States or Canada, for which the
Company has received payment of the sale price in full, whether such receipt of
payment was during the term of this Agreement or after its termination, less
applicable deductions and tax withholdings (the “Per Unit Fee”).

 

2)The Company shall pay the Per Unit Fees to you quarterly, reasonably promptly
after the close of each calendar quarter. The Company shall pay the Per Unit
Fees in the form of either cash or shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”), at the Company’s option. In the event
the Company pays any portion of the Per Unit Fees in Common Stock, the value of
the Common Stock shall be calculated based on the average closing price for the
10 days preceding the date on which the Company makes payment to you. Further,
in the event the Company pays any portion of the Per Unit Fees in cash for a
given quarter, you shall, within 30 days of receipt of such cash payment,
purchase an amount of Common Stock in the open market, subject to any
limitations or restrictions that may apply under applicable laws, such that the
purchase price of the Common Stock you purchase in the open market plus the
value of any Common Stock given to you by the Company as payment of the Per Unit
Fees in the given quarter equals at least 50% of the Per Unit Fees paid for that
quarter (less any taxes you are obligated to pay on such Per Unit Fees).

 

3)The Company shall reimburse you for travel and other expenses that are
pre-approved by the Company in writing.

 

4)This Agreement shall continue in effect until terminated by either party.
Either party may terminate this Agreement at any time upon 90 days written
notice. The “Termination Date” shall be 90 days from the date of such written
notice. The Per Unit Fees the Company shall pay to you will include the fees
calculated based on all sales made prior to the Termination Date, even if the
Company does not receive payment for such sales until after the Termination
Date. The Company shall continue making quarterly payments to you after the
Termination Date until the Company has paid you all of the Per Unit Fees owed to
you under this Agreement.

 



 

 

 

5)This Agreement contains the entire agreement between the parties relating to
the subject matter hereof and supersedes any and all prior agreements or
understandings, written or oral, between the parties related to the subject
matter hereof. No modification of this Agreement shall be valid unless made in
writing and signed by both of the parties hereto.

 

6)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without reference to conflict of laws principles.

 

7)Neither party has the right to assign, sell, modify, or otherwise alter this
Agreement, except upon the express written advance approval of the other party,
which consent can be withheld for any reason.

 

8)This Agreement may be executed in one or more counterparts each of which shall
be deemed an original and all of which counterparts, taken together, shall
constitute one and the same Agreement.

 

Please return an executed, counter-signed copy of this Agreement to the Company.

 

[Signature Page Follows]

 

 

 

 

[Signature Page to Letter Agreement]

 

  Very truly yours,       NanoVibronix, Inc.       By:  /s/ William Stern  
Name: William Stern   Title: Chief Executive Officer

 

Acknowledged and Agreed:       Martin Goldstein:       /s/ Martin Goldstein  

 

 

 

 

